DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 13-14, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., A New Path Delay Test Scheme Based on Path Delay Inertia (ATS 2004).
Regarding claims 1, 8-10, 13-14, 16-17 and 20, Chen teaches a system for characterizing and/or testing a circuit, comprising:
a pulse generator (variable pulse width pulse train generator (VPWPTG)) incorporated in the circuit (BIST) coupled to a signal input point of at least one active signal path in the circuit and configured to generate a sequence of pulses of varying pulse widths for propagation through the at least one active signal path; and
a pulse detector incorporated in the circuit and coupled to a signal output point of the at least one active signal path and configured to detect respective pulses in the sequence of pulses propagated through the at least one active signal path (Fig. 5, pulse detector);
wherein the detected pulses detected at the pulse detector are analyzed to yield a characterization of the at least one active signal path (2. Basic Idea) [claim 8];
wherein the characterization of the pulse width distribution that is propagated through the at least one active signal path incudes whether there has been modification of, and/or attachment of additional logic to, the at least one active signal path (3. Analysis, the sensitivity is heavily depended upon the number of fanouts (i.e. attachments), thus it is implicit that additional attachment would affect the sensitivity of the at least one active signal path) [claims 9, 16];
wherein the characterization is based on known capacitive thresholds of each type of various logic elements along the at least one active signal path, the pulse sequence provided by the pulse generator, and the detected pulses (4. Statistical Analysis Considering Parameter Tolerance due to Process Variation) [claims 10, 17];
a processor configured to detect differences in circuit capacitive loading in the at least one active signal path based on pulse width of detected pulses (2. Basic Idea) [claims 13, 20].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chen et al. (US Pub. No. 2011/0311018 herein after Chen ‘018).
Regarding claims 2-4 and 15, Chen teaches all the claimed limitations except for the pulse generator is configured to generate the pulses by logically combined two clocks signals generated by existing clock generation circuitry within the circuit being characterized and/or tested [claim 2]; wherein the pulse generator is configured to generate the pulses by ANDing two clock signals from clocks of the circuit [claim 3], wherein the two clocks are used to generate the pulses such that the pulses have varying pulses widths with a known distribution [claim 4, 15]. Chen ‘018 teaches pulse generator comprising: pulse generator is configured to generate the pulses by logically combined two clocks signals generated by existing clock generation circuitry within the circuit being characterized and/or tested; wherein the pulse generator is configured to generate the pulses by ANDing two clock signals from clocks of the circuit, wherein the two clocks are used to generate the pulses such that the pulses have varying pulses widths with a known distribution (Fig. 2, para. 23). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a pulse generator as taught within said system in order to facilitate the generation of pulses with known distributions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 15 of U.S. Patent No. 11,092,648 (hereinafter Patent ‘648). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11 and 15 anticipate claims 1-2 and 14 of the present application.
Allowable Subject Matter
Claims 5-7, 11-12, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/            Primary Examiner, Art Unit 2852